DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-5 are currently pending.  This office action is the first office action on the merits of the claims. 
Claim Interpretation
3.	Concerning claim 5 the indication of “stabilizing a protein” is given its broadest reasonable interpretation to include any type of protein stabilization including improving the ability of the protein to withstand at least one of various factors such as heating, refrigeration, light, pH, salt, oxidation or others.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 4 the claim recites “a protein stabilization reagent” which renders the claim indefinite as it is not clear what the boundaries of this limitation are, is this an indication of an intended 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaki (JP 2007-054516 A; All citations refer to the English language machine translation which is provided).
Concerning claims 1-3 Sakaki teaches a terpolymer which is made from a hydroxyl group containing monomer, a hydrophobic monomer and a 2-(meth)acryloyloxyethyl phosphorylcholine (paragraphs 0011) an example of a copolymer which is made from a combination of monomers which are methacryloyloxyethyl phosphorylcholine, butyl methacrylate and glycerol methacrylate (paragraphs 13 and 14 also paragraph 34 Table 2 Example 22).  The methacryloyloxyethyl phosphorylcholine monomer has the same structure as that of formula I where R1 is a methyl group.  The glycerol methacrylate has the structure of formula 2 when R2 is methyl and R3 is a 2,3-dihydroxypropyl group 4 is a methyl group and R5 is an alkyl group containing 4 carbon atoms which is within the claimed range. 
The example of this kind of polymer provided by Sakaki has weight average molecular weight of 460,000 and is made from 50 parts by weight of methacryloyloxyethyl phosphorylcholine, 20 parts by weight of butyl methacrylate and 30 parts by weight of glycerol methacrylate (paragraph 0032 and 0033 Table 2 example 22). Methacryloyloxyethyl phosphorylcholine has a molecular weight of approximately 295.27 g/mol, glycerol methacrylate has a molecular weight of approximately 160.07 g/mol, and butyl methacrylate has a molecular weight of approximately 142.20 g/mol.  Thus if 100 grams of monomer where used from the 100 parts of monomer components above this would correspond to approximately  0.1693365 mol of Methacryloyloxyethyl phosphorylcholine, approximately 0.1874180 mol of glycerol methacrylate, and approximately 0.1406470 mol of butyl methacrylate.  This would give mol% amounts of the monomers of approximately 34.04 mol% of Methacryloyloxyethyl phosphorylcholine, approximately 37.68 mol% of glycerol methacrylate, and approximately 28.28 mol% of butyl methacrylate.  These values are within the claimed ranges of the values of each of the indicated monomers. 
As such the copolymer of Sakaki has the same monomers present in the copolymer, and teaches the claimed copolymer structure having the claimed weight average molecular weight and the claimed amounts of each monomer. 
Sakaki does not specifically teach that the copolymer is a protein stabilizer.  
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
As such since the polymer of Sakaki has the claimed monomers present in the claimed amounts and having the claimed molecular weight the copolymer of Sakaki would have protein stabilization 
Concerning claim 4 Sakaki further teaches that the copolymer is used to make a mixed liquid my mixing an enzyme or enzyme solution into a diluent solution of the polymer containing 2-(meth)acryloyloxyethyl phosphorylcholine (paragraph 0023).  The solvent for preparing a diluent of the polymer and the enzyme solution used are indicated to include various buffer solutions such as water and phosphate buffer solution and a solvent mixture of water and ethanol are indicated to be preferable (paragraph 0024).   The concentration of the polymer in the liquid mixture of the polymer enzyme and the lik is indicate to be in the range of from 0.1 to 50 % by mass (paragraph 0025). 
It should be noted that enzymes are a particular type of protein and as such correspond to the claimed protein. 
Sakaki further teaches that a liquid mixture of 1 mg of formaldehyde dehydrogenase was diluted with phosphate buffer solution to form a formaldehyde dehydrogenase or HD solution (paragraph 0037).  Then 0.5g of a polymer of Sakaki was diluted to 10 mL with phosphate buffer solution to obtain a polymer stock solution. 60 mg of nicotinamide adenine dinucleotide was diluted to 10 mL with 1 phosphate buffer to prepare a NAD solution. Then 0.1 ml of HD solution 2.9 mL of polymer solution and 1.0 mL of NAD solution where mixed together (paragraph 0037).  This example does not specifically indicate the wt% of the polymer in the composition.  Given the assumption that the phosphate buffer solutions have a density which is approximately that of water or 1 g/mL, then the final mixture would have a total mass of approximately 4 g and this composition would have 0.145 g of the polymer in it (2.9 mL of a .05 g of polymer/ mL solution) for a concentration in the final mixture of approximately 3.625 wt%.  This value is within the claimed value of from 0.01 to 5.0 % by mass.   It should also be noticed that phosphate buffer solution is an aqueous solution which would include water and so the final mixture of the components would include a polymer and enzyme which is a protein, and water.  This 
As such Sakaki teaches a composition comprising a protein, water, and the protein stabilizer where the protein stabilizer is present in an amount that is within the claimed range. 
The indication of a protein stabilizer reagent is interpreted to be an indication of intended use fo the composition. 
 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). 
As such since Sakaki teaches a composition having each of the claimed components present in the claimed amounts, Sakaki is considered to teach the protein stabilization reagent. 
Concerning claim 5 Sakaki does not specifically teach a method of stabilizing a protein. 
However Sakaki does further teach that the copolymer is used to make a mixed liquid my mixing an enzyme or enzyme solution into a diluent solution of the polymer containing 2-(meth)acryloyloxyethyl phosphorylcholine (paragraph 0023).  The solvent for preparing a diluent of the polymer and the enzyme solution used are indicated to include various buffer solutions such as water and phosphate buffer solution and a solvent mixture of water and ethanol are indicated to be preferable 
It should be noted that enzymes are a particular type of protein and as such correspond to the claimed protein. 
Sakaki further teaches that a liquid mixture of 1 mg of formaldehyde dehydrogenase was diluted with phosphate buffer solution to form a formaldehyde dehydrogenase or HD solution (paragraph 0037).  Then 0.5g of a polymer of Sakaki was diluted to 10 mL with phosphate buffer solution to obtain a polymer stock solution. 60 mg of nicotinamide adenine dinucleotide was diluted to 10 mL with 1 phosphate buffer to prepare a NAD solution. Then 0.1 ml of HD solution 2.9 mL of polymer solution and 1.0 mL of NAD solution where mixed together (paragraph 0037). This mixture was indicated to be formed for multiple different polymers which included the exemplary methacryloyloxyethyl phosphorylcholine, butyl methacrylate and glycerol methacrylate copolymer (paragraphs 0037 and 0040 Table 4 example 22). 
As such Sakaki teaches a step of making the protein coexist in a solution with the protein stabilizer which is the only claimed method step, and which would result in the stabilization of the protein.  Therefor since Sakaki teaches all of the claimed method steps, Sakaki teaches the claimed method. 
6.	Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (JP 2008-105358 A; all citations refer to the English language machine translation which is provided).
Concerning claims 1-2 Yamada teaches a phosphorylcholine group contiangin polymer having high enzyme stabilizing effect (paragraph 0013) and particularly teaches a preferred 3 way copolymer obtained by copolymering a hydroxyl group containing monomer such as glycerol monomethacrylate, a hydrophobic monomer such as an alkyl (meth)acrylate and a 2-methacryloyloxyethyl phophorylcholine monomer (paragraph 0014-0015). In particular a combination of 2-methacryloyloxyethyl 
The methacryloyloxyethyl phosphorylcholine monomer has the same structure as that of formula I where R1 is a methyl group.  The glycerol methacrylate has the structure of formula 2 when R2 is methyl and R3 is a 2,3-dihydroxypropyl group which has the claimed number of carbon atoms and hydroxyl groups. Butyl methacrylate has the structure of the claimed formula 3 where R4 is a methyl group and R5 is an alkyl group containing 4 carbon atoms which is within the claimed range. 
It should be noted that enzymes are a particular type of protein and as such correspond to the claimed protein and as such the indication of that the polymer is an enzyme stabilizer is an indication that the polymer is a protein stabilizer. 
As such the copolymer of Yamada meets the claimed limitations. 
Concerning claim 5 Yamada teaches that the enzyme is contained in a microcapluse which when containing the enzyme containing the indicated phosphorylcholine containing enzyme stabilizer (paragraph 0025).  The microcapsule is indicated to counting an enzyme liquid which is an aqueous solution and can be prepared by a method in which an enzyme liquid is subjected to water in oil emulsification (paragraph 0022).  Additionally the enzyme containing 
Yamda also teaches that in particular a preferred combination of 2-methacryloyloxyethyl phophorylcholine, glycerol monomethacrylate and butyl methacrylate is mentioned as the enzyme stabilizer (paragraphs 0019 and 0041-0042)
 As such when the microcapsule contains the enzyme stabilizer and the enzyme together in a solution then the claimed step of making the protein coexist in a solution with the protein stabilizer has been met and therefor the claimed method for stabilizing a protein is present in the teaching of Yamada. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2008-105358 A; all citations refer to the English language machine translation which is provided).
Concerning claim 3 Yamada does not specifically teach the claimed weight average molecular weight of the copolymer. 
Yamada does teaches that the polymer preferably has a weight average molecular weight in the range of from 50,000 to 1,000,000 (paragraph 0018). This is an overlapping range with the claimed range of from 1, 000 to 700,000. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed weight average molecular weight for the exemplary polymer of Yamada because Yamada teaches an overlapping range with the claimed range of weight average molecular weight. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2008-105358 A; all citations refer to the English language machine translation which is provided) as applied to claim 1 above, and further in view of Sakaki ‘794 (JP H10-045794 A; All citations refer to the english language machine translation which is provided).
Concerning claim 4 Yamada teaches the protein stabilizer of claim 1 as is indicated above and further teaches that the enzyme is contained in a microcapsule which when containing the enzyme containing the indicated phosphorylcholine containing enzyme stabilizer (paragraph 0025).  The microcapsule is indicated to counting an enzyme liquid which is an aqueous solution and can be prepared by a method in which an enzyme liquid is subjected to water in oil emulsification (paragraph 0022).  Additionally the enzyme containing microcapsule is indicated to be capable of containing an aqueous solvent having a boiling point of 100 °C or more (paragraph 0026).  This indicates that Yamda teaches that the phosphorylcholine polymer protein stabilizer, an enzyme (protein) and water are contained together. 
	Yamada does not specifically teach the particularly claimed amount of the protein stabilizer polymer used in the composition. 
Sakaki 794 teaches a protein composition which comprise a phosphorylcholine group containing polymer made from a monomer which includes (meth)Acryloyloxyethyl phophorylcholine monomer (paragraphs 7 and 0017) which is used to stabilize a protein when the polymer and the protein coexist in the same liquid (paragraph 0017). Sakaki 794 indicates that the concentration of the phosphorylcholine containing polymer preferably is present in a concentration of from .001 to 40% by weight and that too much of the polymer results in too high a liquid viscosity which makes the liquid difficult to handle (paragraph 0017). Proteins which are indicated to be capable of being used for this stabilized composition include enzymes 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the claimed polymer in the composition of Yamada that includes water and an enzyme as taught by the overlapping range of Sakaki 794 with the claimed range because the range provides an amount of phosphorylcholine containing polymer that provides effective enzyme stabilization without making the handling of the composition difficult. 
Conclusion
9.	Claims 1-5 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        

/ARRIE L REUTHER/Primary Examiner, Art Unit 1763